Carley, Judge,
concurring specially.
While I agree with the result reached by the majority, I simply cannot endorse the application of what has been called the doctrine of “binding precedent” to this case. In the former suit by the plaintiff against the City of Atlanta, the elements of the cause of action against the defendant as a municipality were entirely different from those relevant to the captioned case. In the case of Lowe Engineers v. Royal Indem. Co., 164 Ga. App. 255 (297 SE2d 41) (1982), relied upon by the majority, this court used the “binding precedent” terminology. However, the result in Lowe was mandated by application of the es*633tablished doctrine of estoppel by judgment. In the case at bar, it is clear that there is no identity of issues or parties and neither res judicata nor estoppel by; judgment can apply.
However, as did the trial judge, I find from a review of the record that there are no genuine issues of material fact and that the appellees were entitled to judgment as a matter of law. Accordingly, I concur in the judgment.
I am authorized to state that Judge Beasley joins in this special concurrence.